United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.L., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MATERIAL COMMAND, CORPUS CHRISTI
ARMY DEPOT, Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-439
Issued: May 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 6, 2006 appellant filed a timely appeal from a June 26, 2006 merit decision
of the Office of Workers’ Compensation Programs, which denied his claim and a November 14,
2006 decision which denied his request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an emotional condition causally related to his federal employment; and, (2) whether the
Office properly refused to reopen his claim for further review of the merits pursuant to 5 U.S.C.
§ 8128(a).

FACTUAL HISTORY
On February 14, 2006 appellant, then a 42-year-old equipment specialist, filed a Form
CA-2 occupational disease claim, alleging that he experienced stress due to discrimination over
nonselection for a promotion to lead equipment specialist. He had been off work from
January 11 to February 13, 2006. By letters dated February 22, 2006, the Office informed
appellant of the evidence needed to support his claim and asked that the employing establishment
respond.
Appellant submitted disability slips dated January 11, February 1 and 9, 2006 from
Dr. William C. Flores, a family practitioner, who advised that appellant was under treatment for
stress “because of his employment” and could not work from January 11 to February 13, 2006.1
In a February 15, 2006 statement, appellant’s supervisor, Michael Gaza, advised that there had
been no discrimination in the selection process for the promotion. The employing establishment
controverted the claim. In a statement dated February 28, 2006, appellant described his
qualifications, noting that he had been an equipment specialist for 16 years and reiterated that he
had been discriminated in the promotion selection process. He noted that the person selected had
not been an equipment specialist.
By decision dated June 26, 2006, the Office denied appellant’s claim, finding that he
failed to establish a compensable factor of employment.
On October 23, 2006 appellant requested reconsideration, stating that the evidence
submitted showed that he had stress. In a November 14, 2006 decision, the Office denied
appellant’s reconsideration request.
LEGAL PRECEDENT -- ISSUE 1
To establish his claim that he sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his stress-related condition.2 If a claimant does implicate a factor of employment, the
Office should then determine whether the evidence of record substantiates that factor.3 When the
matter asserted is a compensable factor of employment and the evidence of record establishes the
truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.4
1

The record also contains two form reports from the employing establishment dispensary. It is unclear if the
report dated January 11, 2006, which did not contain a diagnosis, was signed by a physician and the second report
was illegible.
2

Leslie C. Moore, 52 ECAB 132 (2000).

3

Dennis J. Balogh, 52 ECAB 232 (2001).

4

Id.

2

Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,5 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.6
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.7 When an employee experiences
emotional stress in carrying out his or her employment duties and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.8 A claimant must support his or her allegations with probative and reliable evidence.
Personal perceptions alone are insufficient to establish an employment-related emotional
condition.9
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.10 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.11
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an employment-related emotional condition. Appellant did not contend that
performing his actual job duties as an equipment specialist was stressful. Rather, he alleged that
he experienced stress because he was not promoted to a lead equipment specialist position.
Administrative and personnel matters are not considered factors of employment absent error or
abuse by the employing establishment.12 The Board has long held that determinations by the
employing establishment concerning promotions are administrative in nature and not a duty of
the employee.13 Appellant must demonstrate that the promotion selection process constituted
5

28 ECAB 125 (1976).

6

5 U.S.C. §§ 8101-8193.

7

See Robert W. Johns, 51 ECAB 137 (1999).

8

Lillian Cutler, supra note 5.

9

Roger Williams, 52 ECAB 468 (2001).

10

Charles D. Edwards, 55 ECAB 258 (2004).

11

Kim Nguyen, 53 ECAB 127 (2001).

12

Id.

13

Andrew J. Sheppard, 53 ECAB 170 (2001).

3

error or abuse and he submitted no evidence to substantiate error on the part of his managers.
While he noted that he had been an equipment specialist for 16 years, experience that the person
selected as lead equipment specialist allegedly did not have this does not demonstrate error or
abuse. His supervisor Mr. Gaza advised that there had been no discrimination in the selection
process. Appellant did not submit probative evidence to establish error and abuse on the part of
the employing establishment. He failed to establish that the denial of promotion constituted a
compensable factor of employment and the Office properly denied his claim.14
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act vests the Office with discretionary authority to determine
whether it will review an award for or against compensation, either under its own authority or on
application by a claimant.15 Section 10.606(b)(2) of Office regulations provides that a claimant
may obtain review of the merits of the claim by either: (1) showing that the Office erroneously
applied or interpreted a specific point of law; (2) advancing a relevant legal argument not
previously considered by the Office; or (3) submitting relevant and pertinent new evidence not
previously considered by the Office.16 Section 10.608(b) provides that when an application for
reconsideration does not meet at least one of the three requirements enumerated under section
10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.17 Evidence or argument that repeats or duplicates evidence
previously of record has no evidentiary value and does not constitute a basis for reopening a
case.18 Likewise, evidence that does not address the particular issue involved does not constitute
a basis for reopening a case.19
ANALYSIS -- ISSUE 2
In his request for reconsideration, appellant merely stated that the evidence submitted
was sufficient to establish stress and on an Office form checked that he was requesting
reconsideration. He, therefore, did not allege or demonstrate that the Office erroneously applied
or interpreted a specific point of law or advance a relevant legal argument not previously
considered by the Office. Consequently, appellant is not entitled to a review of the merits of his
claim based on the first and second above-noted requirements under section 10.606(b)(2).20

14

See Charles E. McAndrews, 55 ECAB 711 (2004).

15

5 U.S.C. § 8128(a).

16

20 C.F.R. § 10.606(b)(2).

17

Id. at § 10.608(b).

18

Helen E. Paglinawan, 51 ECAB 591 (2000).

19

Kevin M. Fatzer, 51 ECAB 407 (2000).

20

See supra note 16.

4

With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted no additional evidence. He, therefore, did not submit relevant and pertinent new
evidence not previously considered by the Office and the Office properly denied his
reconsideration request.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty. The Board further finds that the
Office properly refused to reopen appellant’s case for further consideration of the merits of his
claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 14 and June 26, 2006 be affirmed.
Issued: May 8, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

